Title: From Thomas Jefferson to Thomas Leiper, 6 December 1824
From: Jefferson, Thomas
To: Leiper, Thomas

Monticello
Dec. 6. 24.Be assured, dear Sir, that the reasons which put it out of my power to interfere in behalf of mr Taylor, were such as yourself would pronounce insuperable had it been proper for me to have mentioned them.—we shall be happy to recieve your son and daughter here whenever they will favor us with their visit. Richmond was not well chosen as the place to shake off a fever and ague. in the months of Aug. Sep. & Oct. till frost, all it’s inhabitants, who can afford it, leave it for the upper country during that season. if miss Julia, instead of accompanying her brother to Lynchburg, will stay with us till his return, I should have strong confidence in his finding that she will have missed her fit. there never was an instance of a favor and ague originating here; nor did I ever know our friends who have brought it from below, pass the 4th fit here. should the inveteracy of her case bid defiance to our air for a while, she had still better stay with us till that of Richmond becomes safe by frost and numerous fires, these, as well as frost being correctives of the atmosphere. we have two stages a week going to Richmond, which will give her a passage to that place whenever she shall think herself well enough to venture to it; and in the mean time we shall be happy in having her as one of our family, and in adminstering to her every care & comfort in our power. no one of your family must ever think themselves not at home when with me. and indeed I think it would be but fatherly to accompany your son yourself, and give him the benefit of your lessons when visiting our warehouses. to me this addition to the visit would be most welcome, and add to the pleasure with which I assure you of my constant friendship & respectTh: Jefferson